516 So. 2d 75 (1987)
Bertley S. PILGRIM, Etc., Appellant,
v.
STATE of Florida, Appellee.
No. 87-242.
District Court of Appeal of Florida, Fifth District.
December 3, 1987.
James B. Gibson, Public Defender, and Daniel J. Schafer, Asst. Public Defender, Daytona Beach, for appellant.
*76 Robert A. Butterworth, Atty. Gen., Tallahassee, and W. Brian Bayly, Asst. Atty. Gen., Daytona Beach, for appellee.
COBB, Judge.
This case has appeared on appeal twice before. See Pilgrim v. State, 499 So. 2d 850 (Fla. 5th DCA 1986), and Pilgrim v. State, 480 So. 2d 688 (Fla. 5th DCA 1985). At the time of our last review in 1986, the trial court had imposed a sentence in one case (Circuit Court No. 83-1092, robbery with a weapon) of seven years' incarceration. After remand, this sentence was increased by adding twenty-three years of probation to follow the seven years. The record reveals no indication of conduct on the part of the defendant occurring after the original sentencing that would warrant an increase in sentence after appeal. See North Carolina v. Pearce, 395 U.S. 711, 89 S. Ct. 2072, 23 L. Ed. 2d 656 (1969); Denholm v. State, 477 So. 2d 34 (Fla. 5th DCA 1985).
Consequently, we strike the probationary portion of the sentence in Case No. 83-1092.
REVERSED IN PART.
DAUKSCH and COWART, JJ., concur.